NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-50100

                Plaintiff-Appellee,             D.C. No. 3:14-cr-01252-W

 v.
                                                MEMORANDUM*
GUILLERMO VALLEJO-MORENO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Thomas J. Whelan, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Guillermo Vallejo-Moreno appeals from the sentence of twelve months and

one day imposed upon revocation of supervised release. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Vallejo-Moreno’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
record. We have provided Vallejo-Moreno the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                  18-50100